Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 12/06/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-12 are pending 
Response to Applicant’s Argument
In response to “As a preliminary matter, Applicant respectfully submits that Pitschel merely discloses a training a digital assistant, wherein if it detects an impasse during a dialogue it establishes a learning session and seeks more clarification from the user and based on the clarification it makes changes to the intent inference and task execution and produces an satisfactory response for the user. Furthermore, as can be clearly seen from the above, Pitschel discloses generating a structured query representing the identified actionable intent based on the user query and in case it fails to identify an actionable intent then it initiates a learning session” and “Nowhere does Pitschel disclose about a first a first message handling scheme and a second message handling scheme, let alone using the message handling schemes in case of matching/unmatching of the identified intents with the predefined intents. Consequently, there is no disclosure, teaching or reasonable suggestion in Pitschel about ”. 
Pitschel teaches a digital assistant with a natural language processing module 332 that takes token sequence generated by speech to text processing of user speech input and attempts to associate token sequence with one or more actionable intents (Col 9, Rows 49-51 and Col 10, Rows 6-11). Here, an actionable intent represents a task that can be performed by the digital assistant with an associated task flow (Col 10, Rows 11-14), which is a series of programmed actions and steps that the digital assistant takes in order to perform the task (Col 10, Rows 14-16). 
With respect to the limitation “handle the one or more identified intents by using a first message handling scheme when the one or more identified intents matches with the one or more predefined intents”, take the example of natural language message (1) “Make me a dinner reservation at a sushi place at 7” (Col 13, Rows 39-40). In this case, the natural language processor 332 correctly identified the actionable intent to be “restaurant reservation” based on the user input (Col 13, Rows 40-43); i.e., processor 332 successfully matched word tokens in user speech input with one or more predefined actionable intents. 
As a result, processor 332 generates a structure query with parameters {Cuisine = “sushi”}, {Time = “7 pm”} (Col 13, Rows 50-51), {Party Size}, and {Date} (Col 14, Rows 30-37) and pass the structure query to task flow processor 336 (Col 14, Rows 35-37) where the task flow processor 336 proceeds to perform the ultimate task associated with the Col 15, Rows 4-7). This corresponds to handling the identified intents using the first message handling scheme when one or more identified intents (identified user intent expressed in natural language input received from the user per Col 9, Rows 14-16) matched predefined actionable intents.  
With respect to the limitation “handle the one or more identified intents by using a second message handling scheme when the one or more identified intents are unmatched with the one or more predefined intents”, take the example of natural language message (2) “Ring my wife” (Col 20, Row 24). In this case, natural language processor 332 cannot infer an actionable intent from the word “ring” (Col 20, Rows 25-26) due to unrecognized terms and concepts (Col 16, Rows 19-20). In other words, the attempt to match tokens / user intent corresponding to “Ring my wife” with one or more actionable intent failed (i.e., unmatched). 
To provide a satisfactory response, a training module 340 initiates training to alter or adjust parameters of speech to text processing, natural language processing, or task flow processing (Col 16, Rows 26-34) by rephrasing the user request to elicit a clarification input from the user such as “Did you mean to call your wife?” (Col 20, Rows 26-29). When user acknowledges that this was user’s original intent with the response “Yes, I did”, the word “ring” is added as a synonym for “call” property node (Col 20, Rows 30-36). 
As a result, training module 340 uses the clarification input from the user subsequent to the failure to produce a satisfactory response to the user request (Col 16, Rows 35-37). This corresponds to “handle the one or more identified intents by using a second message 
In response to “As a preliminary matter, Applicant respectfully submits that Karuppsamy is primarily related to a method/system for automatically responding to requests from users in an online messaging system, wherein it merely checks if the request is suitable for automatic response and then responds by retrieving a response from the database. However, the Applicant's present invention is directed to interpreting natural language requests and responses in a conversation. Therefore, both the inventions are directed to two very different inventive concepts. Thus, the cited references cannot be combined as the working principles of each of the references is different from each other”. 
Karuppsamy teaches a system for automatically responding to requests from users where requests ca be text messages, video, and/or audio (¶21). In particular, given user requests like “I didn’t get a price for the recent kill event”, “This feature needs to be improved”, “the game is lagging a lot”, a category classifier 406 receives the user request and provide an indication of a category to which the user request belongs as output (¶31 and Table I) and a response module determines whether or not the user request is suitable for an automatic response based on the determined category (¶32). T
his is comparable to natural language processor 332 of Pitschel attempting to associate user speech input with one or more actionable intent and task flow processor to perform one or more tasks in response to user speech input. 
Karuppsamy teaches an architecture similar to Pitschel to handle natural language requests from the user and thus in the same field of endeavor. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-9 and 11-12 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Pitschel et al. (US 9922642 B2).
Regarding Claims 1 and 8, Pitschel discloses a system to interpret natural language requests and handle natural language responses in a conversation (Fig. 1) comprising: 
an intent creation subsystem configured to receive one or more predefined intents to create one or more corresponding intent databases (Fig. 3A and Col 10, Rows 39-51, ontology 360 / hierarchical structure storing nodes representing actionable intent or property relevant to actionable intents or other properties; Col 11, Rows 45-51, enabling modifying / adding / removing nodes or relationship between nodes); 
a natural language message handling subsystem operatively coupled to the intent creation subsystem (Fig. 3A, NLP processing module 332), wherein the natural language message handling subsystem is configured to: 
receive a plurality of natural language messages from a user to identify one or more intents associated with a plurality of received natural language messages (Col 7, Rows 53-56 and Col 8, Rows 44-45, receiving user inputs such as commands from the user; Col 9, Rows 15-16, Col 9, Rows 49-57, and Col 10, Rows 6-11, a speech to text processing module 330 converts acoustic speech input into words or tokens and NLP 332 attempts to associate the tokens with one or more actionable intents); 
match one or more identified intents associated with the plurality of received natural language messages with the one or more predefined intents (Col 12, Rows 21-42, NLP 332 determines what nodes in ontology 360 are triggered or activated by the words or phrases to select one of the actionable intents as the task that the user intended a digital assistant to perform based on whether the digital assistant has previously correctly questions and answers in one or more relevant domains in indexed nodes in Ontology 360); 
handle the one or more identified intents by using a first message handling scheme when the one or more identified intents matches with the one or more predefined intents (Col 13, Rows 39-44, process “make me a dinner reservation at a sushi place at 7” to identify the actionable intent to be “restaurant reservation” based on the user input; Col 13, Rows 44-51 and Col 15, Rows 4-10, generate a complete structured query and perform the ultimate task associated with the actionable intent); 
handle the one or more identified intents by using a second message handling scheme when the one or more identified intents are unmatched with the one or more predefined intents (Col 16, Rows 15-19 and see Col 20, Rows 17-36, when NLP 332 cannot infer an actionable intent and an impasse occurs, start a learning session); 
a natural language response handling subsystem operatively coupled to the natural language message handling subsystem (Fig. 3A, dialogue flow processing module 334), wherein the natural language response handling subsystem is configured to: 
extract information from the plurality of received natural language messages, upon handling of the one or more identified intents, based on an information type and a validation criteria (Col 13, Rows 31-56, NLP processor 332 generates a structured query to represent the identified actionable intent; e.g., “Make me a dinner reservation at a sushi place at 7” corresponds to “restaurant reservation” domain requiring parameters {cuisine}, {time}, {date}, {party size}; Col 14, Rows 26-30 in view of Col 13, Rows 46-51, generating a partial structure query with parameters {cuisine = sushi} and {time = 7 pm} where a task flow processor 336 invokes the dialog flow processor 334 to determine missing parameters {party size} and {date} are required for completing the structure query (i.e., {party size} and {date} are invalid)); and 
rectify the plurality of received natural language messages to handle a structured natural language response when an extraction of the information fails (Col 14, Rows 30-37, the dialog flow processor 334 generates questions to the user such as “for how many people?” and “on which day?” to pass to the user in order to populate the structured query). 
Regarding Claim 2, Pitschel discloses wherein the one or more intent databases comprises at least one of an indexed intent database, a quick normalised intent database, an advanced normalised intent database, a vector representation of intent database, a text search database (Col 17, Rows 1-5, CS knowledge base are indexed by nodes in ontology360 to allow NLP 332 to quickly search / find past questions and answers in one or more relevant domains), nearest neighbour vector indices database or a combination thereof. 
Regarding Claim 3, Pitschel discloses wherein the plurality of natural language messages comprises at least one of a natural language user request, a natural language user response or a combination thereof (Col 20, Rows 24-31, example “Ring my wife” -> “Did you mean to call your wife?” -> “Yes, I did”; Col 21, Row 63 – Col 22, Row 2, “Give me the projected temperature for tomorrow in Columbia” -> digital assistant initially responds by displaying tomorrow’s weather forecast for Bogota, Columbia -> “No, I want tomorrow’s temperature for Co-LUM-bee-a South Carolina”). 
Regarding Claim 4, Pitschel discloses wherein the natural language user response comprises at least one of a state of the user, a location of the user, a time of the user, a purpose of the user or a combination thereof (Col 25, Rows 21-36, collecting explicit or implicit user feedback regarding completion of a task; e.g., Col 25, Row 59 – Col 26, Row 5, responding to “Find me a nearby museum” by displaying a list of museums close to user’s home location and detect, using the user’s GPS coordinate / location, the amount of time that the user spends at a location associated with a completed task). 
Regarding Claim 5, Pitschel discloses an intent analysis subsystem operatively coupled to the intent creation subsystem (Fig. 3A, NLP processing module 332, which comprises ontology 360 and a categorization module 349 per Col 13, Rows 23-30), wherein the intent analysis subsystem is configured to: 
recognise a language of the one or more predefined intents by using a linguistic analysis technique (Col 10, Rows 30-38, NLP332 uses context information such as prior dialogue between digital assistant and the user to further define information contained in token sequence received from speech to text processing module 330; Col 12, Rows 1-5, each node in ontology 360 is associated with a set of words and phrases that are relevant to the property or actionable intent represented by the node; Col 17, Rows 3-8, NLP can quickly find past questions and answers in one or more relevant domains using indexed nodes in ontology 360); 
categorise one or more analysed intents into the one or more corresponding intent databases based on one or more criteria by using one or more classifiers (Col 13, Rows 23-30, categorization module 349 of NLP 332 determines whether each of the one or more terms in a text string is one of an entity, an activity, or a location). 
Regarding Claim 6, Pitschel discloses a learning and augmentation subsystem operatively coupled to the natural language message handling subsystem, the natural language response handling subsystem, wherein the learning and augmentation subsystem is Col 19, Rows 36-43, a training module 340 configured to establish a learning session after detecting an impasse so as to produce a satisfactory response to the user request and to prevent a future impasse associated with the user request; e.g., Col 19, Rows 60-65, a conversation between user and digital assistant when user rejects initial response from the digital assistant). 
Regarding Claims 7 and 12, Pitschel discloses a recommendation subsystem operatively coupled to the learning and augmentation subsystem, wherein the recommendation subsystem is configured to provide one or more real-time recommendations to at least one administrator associated with monitoring activity of the conversation process, wherein the at least one administrator comprises the interactive assistant associated with the conversation, a human assistant associated with the conversation or a combination thereof (Fig. 5, digital assistant comprises a training module 340 with a monitoring module 514 that monitors each token sequence produced by speech to text processing module 330 and each structured query produced by NLP 332 to identify a subsequent request for completion of task per Col 28, Rows 1-5; Col 28, Rows 6-26, after identifying a respective subsequent request for completion of the task, training module 340 invokes dialogue processing module 334 to query the user whether they wish to test a hypothesis of user request to perform a task so as to produce a satisfactory response to the user request). 
Regarding Claim 9, Pitschel discloses wherein handling the one or more identified intents by using the first message handling scheme comprises handling the one or more identified intents by: 
identifying a structured form of the plurality of received natural language messages (Col 13, Rows 33-46, generating a structured query to represent “Make me a dinner reservation at a sushi place at 7”); 
handling the structured natural language response when presence of the structured form of the plurality of received natural language messages is identified (Col 15, Rows 4-11, perform the ultimate task associated with the actionable intent “restaurant reservation” once the structured query is complete); 
identifying an expectation of an occurrence of the structured natural language response when the plurality of received natural language user messages is a natural language response and an absence of the structured form is determined (Col 13, Rows 51-56, when a structured query contains insufficient information, determine that {party size} and {date} are not specified; Col 14, Rows 25-34, generating questions “for how many people?” and “On which day?” to receive answers from the user to populate the structured query with missing information); 
converting the natural language response into the structured natural response (Col 14, Rows 34-37, populate the structured query with the missing information based on answers received from the user); 
determining matching of the one or more identified intents of the structured natural response when a response mismatch is encountered upon conversion (Col 13, Rows 40-46, according to the ontology, “restaurant reservation” actionable intent requires structured query comprising parameters {time}, {date}, {cuisine}, {party size}; Col 14, Rows 33-37, once answers are received from the user, pass information to task flow processor 336 to complete the missing information from the structured query; i.e., when user answer to questions still lack sufficient information or otherwise not matching at least one parameter for actionable intent “restaurant reservation”, have task flow processor 336 complete the missing information by generating additional questions).
Regarding Claim 11, Pitschel discloses enabling, by a learning and augmentation subsystem, an interactive assistant to augment an implementation of a conversational functionality to attain a predetermined performance level in the conversation (Col 19, Rows 36-43, a training module 340 configured to establish a learning session after detecting an impasse so as to produce a satisfactory response to the user request and to prevent a future impasse associated with the user request; e.g., Col 19, Rows 60-65, a conversation between user and digital assistant when user rejects initial response from the digital assistant).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 USC 103(a) as being unpatentable over Pitschel et al. (US 9922642 B2) in view of Karuppusamy et al. (US 2019/0349320 A1).
Regarding Claim 10, Pitschel disclose wherein handling the one or more identified intents by using the second message handling scheme comprises handling the one or more identified intents by: 
identifying one or more entities in the plurality of received natural language messages to create the structured natural language response excluding the one or more entities (Col 21, Rows 9-13, user request “Send a message to Thom Yorke” -> digital assistant responds “No such name in address book”) and rectified natural language response based on an intent of an interactive assistant when the matching of the intent in the first condition generates an unsatisfied result (Col 20, Rows 24-31, user request “Ring my wife” -> NLP 332 cannot infer an actionable intent from “ring” -> “Did you mean to call your wife?”); 
determining matching of the one or more identified intents of the plurality of received natural language messages by using one or more approaches (Col 20, Rows 25-28 in view of Col 10, Rows 30-38, using context information to clarify, supplement, and further define information contained in token sequence in order to infer an intent; i.e., “Did you mean to call your wife?”); 
identifying a requirement of an elaboration of the plurality of received natural language messages from the users when a failure in the matching of the one or more identified intents (Col 20, Rows 28-36, requiring user acknowledgement that this was the user’s original intent by responding “Yes, I did”); 
creating learning data and a failure handling path when the failure in the matching of the one or more identified intents using the one or more approaches is detected (Col 20, Rows 31-36, alters a relationship between nodes with ontology 360 to relate “ring” to the “call” property node). 
Pitschel does not disclose wherein the one or more approaches comprises matching the one or more identified intents in the quick normalised intent database, matching the one or more identified intents in the nearest neighbour vector indices database and matching the one or more identified intents in the advanced normalised intent database and identifying the requirement of the elaboration of the plurality of received natural language messages from the users when a failure in the matching of the one or more identified intents using the advanced normalised intent database is detected.
Karuppusamy discloses a system for responding to requests from users (Abstract) using one or more approaches to match identified intents in an advanced normalized intent database (¶37, identify an automatic response to a new request by searching for previous / existing requests in a response data database that are similar to the new request; ¶39, using a relevancy model to determine which words in the request are more important than others where common words like “the”, “a”, “and” etc are less important than uncommon or rare words).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to match one or more identified intents in the advanced normalized intent database in order to identify a proper response to a new request by finding previous / existing requests that are similar to the new request (Karuppusamy, ¶37; Pitschel, Col 10, Rows 30-38 and Col 12, Rows 40-42). As a predictable result of using the established function of Karuppusamy, Pitschel identifies the requirement of the elaboration of the plurality of received natural language messages from the users when a failure in the matching Pitschel, Col 20, Rows 28-36, when “Ring my wife” does not match any previous requests and therefore rephrase the request to “Did you mean to call your wife?” and thereby requiring user acknowledgement that this was the user’s original intent by responding “Yes, I did”).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        01/19/2022